DETAILED ACTION

This action is in response to Applicants’ amendment received on April 20, 2022.
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (DE 103 03 102 A1), hereinafter “Bauer”.
Regarding claim 11, Bauer discloses a standby generator comprising: an internal combustion engine (Fig. 1 (1)); an alternator (Fig. 1 (11)) driven by the internal combustion engine (1) to produce electrical power for distribution from the standby generator, an adaptor component (Fig. 2 (19)) comprising a first end (Figs. 1 & 2 (left part of element 19)) coupled to the engine (1) and a second end (Figs. 1 & 2 (right part of element 19)) spaced apart from the first end (Figs. 1 & 2 (left part of element 19)) and coupled to the alternator (11), the adaptor component (19) positioned such that the internal combustion engine (1) is on a first side thereof and the alternator (11) is on a second side thereof; and an oil cooler (Fig. 2 (in the vicinity of element 19)) fluidly connected to the internal combustion engine (1) to receive heated oil therefrom and return cooled oil back thereto, the oil cooler integrated with or affixed to the adapter component (19).
Regarding claim 12, Bauer discloses the standby generator of claim 11, wherein the oil cooler (Fig. 2 (in the vicinity of element 19)) is integrated with or affixed to the adapter component (19) at the second end thereof, so as to be positioned adjacent the alternator (11).

Allowable Subject Matter
Claims 1-10 and 18-20 are allowed.
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ remarks filed on April 20, 2022 have been fully considered but they are not deemed persuasive.

Applicants contend that the reference of Bauer et al. (DE 103 03 102 A1), hereinafter “Bauer” does not disclose an adaptor component and an oil cooler. Applicants further contend that element 19 of Bauer is a single component and does not disclose two components of an adaptor components and an oil cooler. Applicants also contend that while Bauer may disclose an oil cooler module, Bauer does not separately disclose and adaptor component comprising a first end coupled to the engine and a second end spaced apart from the first end and coupled to the alternator. Examiner submits that in Figures 1 and 2 of Bauer it can be seen an adaptor component (Fig. 2 (19)) comprising a first end (Figs. 1 & 2 (left part of element 19)) coupled to the engine (1) and a second end (Figs. 1 & 2 (right part of element 19)) spaced apart from the first end (Figs. 1 & 2 (left part of element 19)) and coupled to the alternator (11), the adaptor component (19) positioned such that the internal combustion engine (1) is on a first side thereof and the alternator (11) is on a second side thereof; and an oil cooler (Figs. 1 & 2 (integrated with element 19)) fluidly connected to the internal combustion engine (1) to receive heated oil therefrom and return cooled oil back thereto, the oil cooler integrated with or affixed to the adaptor component (19), as required by independent claim 11. Examiner further submits that element 19 of Bauer discloses an oil cooler that is integrated with an adaptor component. Therefore, it is understood that Bauer discloses all the required limitations of independent claim 11.
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747